Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim require 10 to 90wt% of polyether polyol while the base claim 1 already requires 40 to 90wt%.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (US 20120156506 A1) in view of Vietti et al (WO 2015168670 A1, hereinafter the equivalent US 20170226391 A1 is cited). 
Shah discloses an adhesive composition comprising a (a) a polyisocyanate component comprising (ii) an isocyanate functional prepolymer and (b) a polyol component [abstract] wherein the polyol component includes in one example POC2 that includes 35 wt% of polyether polyol, 4 wt% of trimethylolpropane, and 61 wt% of castor oil (i.e. a biobased polyol) [Example 6, 0105]. The compositions have n isocyanate index of 0.8 to 1.6 [0059]. The composition is a solventless two component adhesive composition [0012] and is used to bond two or more substrates together comprising bringing an adhesive composition into contact with both of said two or more substrates [0015]. The substrates include wood and other materials from claim 11 [0077].  Other examples of Shah include up to 100wt% of polyether polyol [POC3, 0105]. The composition includes generically 60 to 100wt% of triols [0056] which include castor oil and polypropylene glycol triols and mixtures thereof [0057]. Since castor oil and the polyether polyols are equivalent, preferred in mixture, and included in 60 to 100% of the polyol component, the skilled artisan would use an overlapping range of polyether polyol content compared to the claimed range of 40 to 90wt% of polyether polyol as well as an overlapping range of castor oil compared to the claimed range of 5 to 80wt%. 
Shah does not disclose the claimed phosphate ester adhesion promoter. 
Vietti discloses a similar adhesive composition to Shah comprising a polyisocyanates and a phosphate functional polyol adhesion promoter [Title, abstract]. The phosphate functional polyol is exemplified by the reaction product of a Voranol CP 450 polyether polyol (i.e. a trifunctional propoxylated glycerine) [0125, 0113], a polyphosphoric acid (PPA), and a polyisocyanate [0113, Example 5]. The compound is subsequently added to an isocyanate and polyol containing adhesive composition [Table 6A, Example 91-21-4]. The polyol composition includes 75 to 99 wt% of phosphorous free polyol [0045]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have added the claimed polyphosphate to the adhesive compositions of Shah because Vietti teaches that the polyphosphate compound improves adhesion. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7 and 9-19 of copending Application No. 16617412 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose the same solventless adhesive having the same isocyanate component [claim 1] and the same polyether polyol [claim 1], phosphate ester [claims 1, 8], and biobased polyol [claims 1, 12] used in the same or overlapping ranges of amounts [claims 7, 9-11] and ratios [claims 13-15, 18] to make the same laminate [claims 16, 19] by the same method [claim 17]. Specifically, the polyether polyol accounts for 4 to 50wt% of the isocyanate reactive component [claim 7]. The copending claims are not identical in scope because there is an additional polyol component and the biobased polyol is optional [claim 1]. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


There is currently no double patenting rejection over copending Application No. 16316964 because there is not a single copending claim that contains all the limitations of the independent instant claims. 

Response to Arguments
The obvious type double patenting rejection over the copending Application No. 17068348 has been withdrawn because of amendments to the present claims requiring a narrower range of amount of polyether polyol, but Applicant is notified that the copending application may become relevant again if the copending claims are amended. 
The obvious type double patenting rejection over the copending Application No. 16334646 has been withdrawn because of amendments to the present claims requiring a narrower range of amount of polyether polyol, but Applicant is notified that the copending application may become relevant again if the copending claims are amended. 

Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that Shah does not disclose the claimed 40 to 90wt% of polyether polyol. This argument is not convincing. As discussed in the amended rejection above, Shah discloses an overlapping range of polyether polyol content. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766